Exhibit 10.2

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

This First Amendment to Purchase and Sale Agreement (this “Amendment”) is made
and entered into effective as of June 13, 2011, by and between 3300 ESSEX, L.P.,
a Texas limited partnership (“Seller”), and CARTER/VALIDUS OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“Purchaser”).

RECITALS

A. Seller and Purchaser entered into that certain Purchase and Sale Agreement
dated effective as of April 28, 2011 (the “Purchase Agreement”), concerning the
purchase and sale of certain real property located at 3300 Essex Drive,
Richardson, Collin County, Texas, and being more particularly described in the
Purchase Agreement. Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Purchase Agreement.

B. Seller and Purchaser desire to amend the Purchase Agreement as set forth
herein.

AGREEMENTS

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each party hereto, Seller and Purchaser
hereby agree as follows:

1. Option to Extend Closing Date. The Purchase Agreement is amended to provide
that Purchaser shall have the option to extend the Closing Date to July 15,
2011, by doing all of the following not later than three (3) Business Days
before the original Closing Date: (i) Purchaser shall deliver written notice to
Seller affirmatively electing to extend the Closing Date, and (ii) Purchaser
shall deposit with the Title Company additional Earnest Money in the amount of
$1,000,000.00 (the “Extension Earnest Money”). The Extension Earnest Money,
together with interest thereon, shall be deemed part of the Earnest Money and
shall be held and delivered by the Title Company in accordance with the Purchase
Agreement, as amended hereby.

2. Continuance of Purchase Agreement; Binding Effect; Governing Law. All
provisions of the Purchase Agreement, as amended hereby, shall remain in full
force and effect and unchanged, except as provided herein. If any provision of
this Amendment conflicts with the Purchase Agreement, the provisions of this
Amendment shall control. This Amendment is binding upon and shall inure to the
benefit of Seller and Purchaser, and their respective successors and permitted
assigns. This Amendment shall be governed by and construed in accordance with
the laws of the State of Texas.

3. Counterparts. This Amendment may be executed in any number of counterparts
(including execution by facsimile or other electronic transmission) with the
same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same document.
Signature pages may be detached from the counterparts and attached to a single
copy of this consent to physically form one document.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

SELLER: 3300 ESSEX, L.P., a Texas limited partnership By:   3300 Essex G.P.,
LLC, a Texas limited liability company, its general partner   By:   /s/ Robert
W. Kennedy   Name:   Robert W. Kennedy   Title:   Manager PURCHASER:
CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership By:  
Carter Validus Mission Critical REIT Inc., a Maryland corporation, its general
partner   By:   /s/ John Carter   Name:   John Carter   Title:   CEO

 

2